Allow me at
the outset to join previous speakers in congratulating
you, Sir, on your election as President of the
Millennium Assembly of the United Nations. Allow me
also to express my confidence that under your skilful
stewardship this session of the General Assembly will
successfully accomplish its mandate. I also wish to
commend our outgoing President, Mr. Theo-Ben
Gurirab, for his eminent leadership during the previous
session of the Assembly.
My delegation extends its warm welcome to the
Government and the people of Tuvalu, whose
membership has brought the United Nations yet
another step closer to universality.
This session of the General Assembly is entrusted
with the honourable mission of following up on what
was agreed by the Millennium Summit of world
leaders. For me personally, this session is also very
special. For 26 years, or most of my diplomatic career,
I have been associated with the United Nations. I feel
particularly privileged to deliver as Foreign Minister a
policy statement of my Government from this rostrum.
A few days ago, Member States reaffirmed at the
highest level their commitment to the purposes and
principles of the United Nations Charter, their
unequivocal support for a more efficient and
reinvigorated United Nations and their firm resolve to
collectively work towards a healthier and cleaner
world, free from fear and free from want. The
Millennium Declaration underscored the collective
responsibility of world leaders to uphold the principles
of human dignity, equality and equity at the global
level.
That sense of solidarity and shared responsibility
is, in our view, crucial for the international community
to be able to address effectively the formidable
challenges at the dawn of the new millennium. The
challenges the world faces today are indeed manifold
and complex, both in scope and nature. The central
challenge, as identified in the Secretary-General's
millennium report, is how to make globalization more
inclusive and have its benefits equitably enjoyed by all
nations.
4

As recently as the mid-1980s, the notion of
globality was virtually unknown in the international
vocabulary, let alone the concepts of global governance
or global climate change. Yet just a little more than a
decade later, not only does the idea of globality blend
with our day-to-day life, globalization per se has turned
into a powerful and inevitable process. Globalization
has been generously showered lately with both praise
and criticism. Along with greater opportunities, it can
also lead to situations of heightened insecurity,
especially for the weak and poor nations. As my
President, Natsagiyn Bagabandi, noted in his
Millennium address,
“Mongolia believes that, with its impartiality and
universal legitimacy, as well as its Charter-based
prevalence over any other international
agreement, the United Nations is uniquely placed
to provide an overarching general guidance to the
process of globalization … so that it incorporates
the human dimension in its seemingly unruly
trends”. (A/55/PV.4)
As we draw lessons from the 1997-1998 Asian
financial crisis, it has become more evident that the
process of globalization ought to be managed so as to
make the best of its opportunities and diminish its
negative effects; and that internal policies, no matter
how righteous, are not sufficient to ensure sustained
economic growth in this era of growing
interdependence. This is even more true for
developing, structurally disadvantaged countries. In a
globally liberalized trade and financial system, these
countries need to be assisted to withstand powerful
external forces, which so often are utterly destructive.
Again, this necessitates a genuine display of solidarity
and shared responsibility on the part of the
international community.
The global fight against abject poverty, inequality
and disparity, violence, HIV/AIDS, organized crime
and other acute problems is being impeded by, inter
alia, the increasing external debt burden, the decline in
official development assistance and the growing digital
and development divides between haves and have-nots.
The affluent countries could exhibit their solidarity and
shared responsibility by further opening their markets,
providing deeper and faster debt relief, and giving
more and better-focused development assistance and
incentives for foreign direct investment flows to their
less fortunate partners. In this context, Mongolia looks
to the upcoming high-level international conference on
financing for development, the Third United Nations
Conference on the Least Developed Countries, and the
new multilateral trade negotiations to produce specific,
time-bound commitments.
Mongolia welcomes the South Summit
Declaration and the Havana Programme of Action as
well as the outcome of the meeting between the G-77
and the G-8 in Okinawa as important junctures
providing an inspiring vision for more action-oriented
South-South cooperation and a meaningful North-
South partnership.
My delegation attaches great importance to the
decisions adopted at the tenth session of the United
Nations Conference on Trade and Development
(UNCTAD), which underscored the necessity of
creating a legal environment that would facilitate
transit traffic for landlocked developing countries,
improve transit infrastructure and increase efficiency of
trade by eliminating transport and bureaucratic
bottlenecks. Here, I am pleased to announce that a first
specific step to enhance and facilitate multilateral
transit transport cooperation is being taken in the
North-East Asian region. As a result of a tripartite
meeting held in Ulan Bator under the auspices of
UNCTAD earlier this year, Mongolia, Russia and
China have agreed to conclude a transit traffic
framework agreement. Negotiations to draft such an
agreement are under way.
My delegation further believes that the upcoming
fifth meeting of governmental experts from landlocked
and transit developing countries and representatives of
donor countries and financial development institutions,
as well as a ministerial meeting on transit transport
issues, expected to be held in 2003, will play a critical
role in strengthening a common framework of action to
ease the burden faced by landlocked developing
countries.
We support the proposals put forward in the
millennium report by the Secretary-General on
improving the provision of health services and
communications in areas stricken by natural disasters.
As some might be aware, heavy snowstorms and the
extremely cold winter of 1999-2000 in Mongolia
caused the loss of nearly 3 million heads of livestock,
or about 10 per cent of the nation's entire livestock
population. Besides the direct loss of livestock, these
heavy winter conditions, known as dzud, had other
gravely devastating economic and social consequences,
5

including the loss of precious human lives. I would like
to take this opportunity to express, on behalf of my
Government and the people of Mongolia, our sincere
gratitude to those Governments, international
organizations and individuals that rendered timely
assistance and support in our efforts to overcome the
consequences of dzud.
As world leaders solemnly reaffirmed in their
Millennium Declaration,
“the United Nations is the indispensable
common house of the entire human family,
through which we will seek to realize our
universal aspirations for peace, cooperation and
development.”(A/RES/55/2, para. 32)
If the United Nations is to adequately respond to
the challenges of today's increasingly interdependent
and rapidly changing world, a great deal will depend
on its ability to adapt itself to an environment that is
markedly different from the one in which it was
conceived by its founders 55 years ago.
The demands on the Organization have increased
many times over, especially in the area of
peacekeeping. The lessons of Srebrenica, Rwanda and
Sierra Leone have made it abundantly clear that a
thorough and critical review is needed to make
peacekeeping operations succeed in meeting our
commitment under the Charter. We are deeply indebted
to the United Nations Panel on Peace Operations,
chaired by Ambassador Brahimi, which, in its report,
presented a frank analysis of the prevailing situation
and forthright recommendations for change. The report
deserves serious consideration and specific action at
this session of the General Assembly.
Mongolia stands committed to making a practical
contribution to United Nations peacekeeping
operations. As part of its efforts to adequately equip its
military officers and units for participation therein,
Mongolia took part for the first time in recent training
exercises held in Kazakhstan for Central Asian
countries.
Efforts to reform the Security Council have not
yet brought us closer to resolving some of the
fundamental issues on the agenda of the Open-ended
Working Group on that question. Like many others, we
continue to believe that the expansion of the Security
Council should take place made in both categories,
permanent and non-permanent. In the former category,
along with major industrialized Powers such as Japan
and Germany, developing countries from Asia, Africa
and Latin America that are able to contribute to the
maintenance of international peace and security should
occupy their rightful place in the Council. A reasonable
increase in the number of non-permanent seats would
reflect the representative character of the Council and
enable a growing number of Member States to
contribute to its work. An essential part of the reform
process should deal with the veto power, the use of
which should be considerably curtailed.
Mongolias vision of the future of the United
Nations has been elaborated in the memorandum of its
Government on enhancing the role of the United
Nations in promoting the security interests of small
States, circulated in the United Nations as document
A/55/310.
North-East Asia is a region where the interests of
the big and powerful intersect, where the leftovers of
the cold-war era are still discernible, and where
territorial disputes await a positive solution.
Nonetheless, groundbreaking developments are taking
place which give rise to optimism and hope. I have in
mind the historic inter-Korean summit, which has
played a crucial role for building trust and confidence
between the two countries. This and other recent
developments may well have a positive impact on the
situation in North-East Asia as a whole.
Due to its historical and geopolitical realities,
North-East Asia is probably the only subregion that
lacks a mechanism at the governmental level where
security issues of concern can be discussed
collectively. Various ideas and proposals to this effect
have been floating around for some time, but no
serious discussion of this issue has taken place so far at
the track one level. The time may have come to start
thinking about the possibility of engaging in a
dialogue, starting with a free exchange of views on the
framework of these discussions.
As we review the progress made in the area of
arms limitation, disarmament and non-proliferation,
our reaction can at best be termed as mixed. While
there has been some movement forward in certain
areas, there has been little or no progress in others.
The 2000 Review Conference of the States
Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) included in its Final
Document a number of agreed conclusions and
6

recommendations related to nuclear disarmament. For
the first time ever, with reference to article VI, all the
nuclear-weapon States made
“an unequivocal undertaking to accomplish the
total elimination of their nuclear arsenals, leading
to total nuclear disarmament to which all States
parties are committed under article VI”.
(NPT/CONF.2000/28, part I, p. 14, para. 15 (6))
The Conference also agreed on the need to
establish in the Conference on Disarmament an
appropriate subsidiary body with a mandate to deal
with nuclear disarmament. It called for the immediate
establishment of such a body. The Conference also
called for further efforts by the nuclear-weapon States
to reduce their nuclear arsenals unilaterally and for
further reductions of non-strategic nuclear weapons,
based on unilateral initiatives as an integral part of the
nuclear disarmament process. A call has been made for
the engagement, as soon as appropriate, of all the
nuclear-weapon States in a process leading to the total
elimination of their nuclear arsenal. These elements
constitute an important statement of purpose and, if
translated into practice, will open the way to practical
nuclear disarmament measures.
Mongolia welcomes the ratification by the
Russian Federation of the Comprehensive Test Ban
Treaty (CTBT) and START II treaties, and we look
forward to the United States' ratification of the CTBT
at an early date. We urge the Russian Federation and
the United States to follow up on their earlier
announcement regarding the discussions on the
START III Treaty.
Mongolia joins the international appeal to the key
States to ratify the Comprehensive Nuclear Test Ban
Treaty so that it could be brought into force as soon as
possible. The urgency of this call becomes even more
compelling in light of the activities that could seriously
undermine the nuclear non-proliferation regime.
My delegation also believes that it is important
for the Conference on Disarmament, which for several
years has been unable to agree on a programme of
work, to end its stalemate and to engage in earnest
negotiations on an early conclusion of a universal and
verifiable fissile materials cut-off treaty. Pending the
negotiation of that treaty, we would welcome a
moratorium by the nuclear-weapon-States on the
production of weapons-grade fissile materials and for
greater transparency through disclosure of their present
stocks. Better still, we would urge the United Nations
to establish a register for all stocks of weapons-grade
fissile material. This would help establish an important
balance with the United Nations Register of
Conventional Arms.
We welcome the decision taken by the United
States to postpone the deployment of a national missile
defence system. The undermining of the Anti-Ballistic
Missile (ABM) Treaty, a cornerstone of strategic
stability, could trigger an uncontrollable nuclear arms
race.
The growing emphasis placed of late on nuclear
weapons in military doctrines is a cause of increasing
concern. It is, therefore, only natural that countries like
Mongolia favour the adoption of such steps as de-
alerting of nuclear weapons, removal of nuclear
warheads from delivery vehicles and joint undertakings
by the nuclear-weapon powers of a pledge not to be the
first to use nuclear weapons. These are essential safety
measures that would reduce the risk of unauthorized or
miscalculated use of nuclear weapons. In addition,
provision should be made for legally binding negative
security assurances to non-nuclear States Parties to the
NPT, as has become customary for nuclear-weapon
States in signing Protocols to nuclear-weapon-free
zone treaties. In this context, Mongolia welcomes the
Secretary-General's proposal to convene a major
international conference aimed at identifying ways of
eliminating nuclear dangers. We hope that this timely
proposal will be given serious consideration at this
session of the General Assembly, followed by the
adoption of a relevant resolution to this effect.
Mongolia shares the legitimate concern of the
world community over the global proliferation of small
arms and light weapons, which are the principal
instruments of death wherever conflicts and wars
occur. We hope that the United Nations Conference on
the Illicit Trade in Small Arms and Light Weapons in
All Its Aspects, scheduled for 2001, will result in
practical measures designed to tighten control, curb the
spread and destroy surplus weapons.
As is known, in 1992 Mongolia declared its
territory a nuclear-weapon-free zone; this was widely
supported by the international community. Since then
we have come a long way. At its fifty-third session the
General Assembly adopted resolution 53/77 D entitled
“Mongolia's international security and nuclear-
weapon-free status”. As a follow-up to its declaration,
7

the Mongolian Parliament adopted a law last February
on Mongolia's nuclear-weapon-free status, thus
institutionalizing it at the national level. At this
session, we expect a joint statement by the nuclear-
weapon States to provide security assurances to
Mongolia in connection with its nuclear-weapon-free
status, which would represent an important step along
the road to institutionalizing that status at the
international level. I wish to put on record my
Government's appreciation to the five Permanent
Members for their constructive cooperation and
support.
We believe that the aforementioned security
assurances would be more credible if Mongolia's other
external security issues were duly addressed. In that
case, not only would the status be more credible; but it
would also allow Mongolia to serve as a positive factor
of stability and predictability in the region. In this
connection, we certainly share the view of the
Secretary-General, expressed in his report on this item,
that consultations with the relevant United Nations
bodies will produce concrete and action-oriented
approaches to addressing the non-nuclear aspects of
security.
In line with the broader approach to security, and
on the basis of relevant provisions of the
aforementioned resolution, the International
Conference on Human Security in a Globalized World,
in the context of Mongolia, was held this year with the
participation of the United Nations and international
experts; it produced detailed recommendations on a
wide range of human security-related areas. In many
respects, the recommendations of our Conference
parallel the spirit and concepts of the Millennium
Declaration.
In July of this year parliamentary elections were
held in Mongolia, the fourth elections since the onset
of democratic reforms a decade ago. The elections
were recognized as free and fair by all political forces,
as well as by international observers, and served as a
testimony of further consolidation of democratic norms
and institutions in my country. They proved once again
that the embrace of democracy and respect for human
rights are an irreversible choice made by the
Mongolian people. As a result of the elections, the
Mongolian People's Revolutionary Party won an
overwhelming majority of seats in the Parliament.
From this high rostrum, I wish to reiterate my
Government's robust commitment to the consolidation
of democracy and the continuity of reforms. The task
of ensuring human security and promoting human-
centred development is high on the agenda of the new
Government, as envisaged in its action programme.
The Government is resolved to ensure sustained
economic growth through reinvigorating and
encouraging the development of domestic industry,
upgrading the living standards of the people by
reducing poverty and unemployment and ensuring
equitable social and educational opportunities.
The Government of Mongolia will intensify the
structural reforms and encourage an export-oriented,
private sector-led economy. Mining, the processing of
raw materials of animal origin, tourism and other
export-oriented sectors are the priority areas of
development. The privatization of State assets,
including the most valued State enterprises, will
continue. The creation of a favourable environment for
the attraction of foreign investment is also a priority
objective.
I fully share the view expressed in the
Millennium Report that success depends to a
considerable degree on the quality of governance the
country enjoys. Hence, my Government attaches
particular importance to enhancing the effectiveness,
transparency and accountability of public offices and
fighting corruption in both corporate and public areas.
The Government of Mongolia is determined to
cooperate closely with non-governmental organizations
and other representatives of civil society in enhancing
the rule of law throughout the country.
In its endeavours to carry out simultaneous
economic and political reforms, Mongolia is
encountering a multitude of challenges. The eighth
meeting of the Mongolia Assistance Group will be held
later this year in Paris, and my Government is
confident that our foreign partners will continue to
extend their generous support and cooperation so as to
ease the transition challenges faced by my country.
In pursuing its foreign policy, based on the
continuity of a multi-pillar, open and proactive
approach, Mongolia will continue to develop and
expand its friendly relations with the Russian
Federation and the People's Republic of China on the
principles of good-neighbourliness, mutual benefit and
equality. My Government will accord high importance
to the further development of bilateral relations with
the industrialized nations, including the United States
8

of America, Japan, other Asian and Pacific countries
and members of the European Union. Their political,
moral and financial support will continue to play an
important role in facilitating our reform efforts. The
Mongolian Government will actively strive to
strengthen our traditional long-standing relations with
Eastern and Central European countries, as well as with
the developing countries of Asia and the Pacific, Latin
America and Africa.
Mongolia will continue its active participation in
multilateral processes and international organizations,
such as the United Nations, and will spare no effort to
ensure that the world Organization remains a focal
point for the coordination of the efforts of the
community of nations towards peace and development
in the years to come.











